Title: To Alexander Hamilton from John F. Hamtramck, 2 June 1800
From: Hamtramck, John F.
To: Hamilton, Alexander


Private Pitts Burgh June 2d 1800 Dear General 
The Sudden resolution of Congress Respecting the New Regiments was to me very unexpected, for I had Calculated on their Continuance until our affairs with France would have been finally Settled. I had also indulged my Self with a pleasing hope that Some of the New Corps would have been grafted on the old Establishment, and that our army would have been sufficiently Respectable as to have had you for our chief, But to my great mortification all my wishes, all my hopes have in a moment vanished. No person Sir will Regret your leaving the army more than my Self, the Profession meets with an irreparable Loss, and Both officers and Soldiers loses one of their Best parents.
Permit me Sir once more to Return you my sincere thanks for the obliging letters you have honered me with and be assured that I am with every Sentiment of Respect and affection your most obedient
and Very humble Servent

J F Hamtramck


P.S. it is Reported that the Majority of the Electors for President lately appointed in the State of Tennessee are federal men, this Circumstance was very much unexpected.


J F H
Maj. Gen Hamilton

